In a proceeding to construe a will, the adopted children of the testatrix’ predeceased son appeal from so much of a decree of the Surrogate’s Court, Nassau County, entered May 17, 1965 upon the court’s decision, as decreed that they were not to share in the residuary bequest to the “ children” of said predeceased son. Decree, insofar as appealed from, affirmed, with costs to all parties filing separate briefs, payable out of the estate. No opinion.
Beldoek, P. J., Brennan, Rabin and Hopkins, JJ., concur;